office_of_chief_counsel internal_revenue_service memorandum number release date cc ita b05 fboone posts-112688-14 uilc date date to associate area_counsel philadelphia large business international attn lisa blades from william a jackson chief branch income_tax accounting third party communication none date of communication not applicable subject effect of sec_56 ace_adjustment on bad_debt deduction this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent legend taxpayer ---------------------------------------- bank --------------------- date ----------------------- date ---------------------- date --------------------------- dollar_figurea ---------------- year ------ posts-112688-14 issue is the basis_reduction required under sec_56 taken into account in determining the amount of a bad_debt deduction for purposes of calculating adjusted_current_earnings conclusion the basis_reduction required under sec_56 is taken into account in determining the amount of a bad_debt deduction for purposes of calculating adjusted_current_earnings facts on date taxpayer underwent an ownership_change within the meaning of sec_382 of the code1 at that time the aggregate adjusted_basis of its assets exceeded the fair_market_value of those assets by a significant amount consequently on the date of the ownership_change taxpayer had a net_unrealized_built-in_loss nubil within the meaning of sec_382 a large portion of this nubil was attributable to loans held by bank a subsidiary of taxpayer taxpayer and bank file a consolidated_return for federal_income_tax purposes in the remainder of this memorandum references to taxpayer shall be understood to include all the corporations that file a consolidated_return with taxpayer under notice_2008_83 2008_2_cb_905 taxpayer was not required to treat post- ownership_change charge-offs or write-downs of loans outstanding prior to the ownership_change pre-change loans as recognized built-in losses within the meaning of sec_382 furthermore no statute required taxpayer to reduce the basis of those loans for regular_tax and alternative_minimum_tax purposes excluding the effect of any adjusted_current_earnings adjustment as a result of the ownership_change between date and date dates subsequent to the ownership_change taxpayer claimed approximately dollar_figurea in bad_debt deductions in computing taxable_income and alternative_minimum_taxable_income prior to taking into account any adjusted_current_earnings adjustment for charge-offs and write downs of pre-change loans because taxpayer underwent an ownership_change under sec_382 and taxpayer had a nubil sec_56 required taxpayer to reduce the adjusted_basis of the pre-change loans to their fair_market_value immediately before the ownership_change in computing the amount of its bad_debt deduction attributable to the pre-change loans for purposes of computing its adjusted_current_earnings ace for year taxpayer initially took the sec_56 basis_reduction adjustment into account however taxpayer now contends that although it was required to reduce the adjusted_basis of unless specifically provided otherwise references to the code refer to the internal_revenue_code_of_1986 as applicable to the taxable years at issue or under discussion posts-112688-14 the pre-change loans under g g that basis_reduction should be ignored in determining the amount of its bad_debt deduction for purposes of calculating ace law and analysis sec_55 generally defines the term alternative_minimum_taxable_income amti as the taxable_income of the taxpayer for the taxable year-- a determined with the adjustments provided in sec_56 and sec_58 and b increased by the amount of the items of tax preference described in sec_57 in addition sec_59 provides special rules for computing amti some of which require further modifications in addition to those listed in sec_56 through for c corporations one of the adjustments required in determining amti is the ace_adjustment sec_56 provides that the amti of any corporation for any taxable_year shall be increased by percent of the excess if any of-- the ace of the corporation over the amti determined without regard to the ace_adjustment and the alternative_tax_net_operating_loss_deduction pre-adjustment amti sec_56 allows a negative ace_adjustment by providing that the corporation’s amti for the taxable_year shall be reduced by percent of the excess if any of-- pre-adjustment amti over ace sec_56 limits the negative ace_adjustment for any taxable_year to the excess if any of cumulative positive ace adjustments for prior taxable years over cumulative negative ace adjustments for prior taxable years sec_56 defines ace as the amti for the taxable year- determined with the adjustments provided in sec_56 and determined without regard to this subsection and the alternative_tax_net_operating_loss_deduction atnol deduction one of the adjustments required by sec_56 pertains to ownership changes sec_56 provides that if-- there is an ownership_change within the meaning of sec_382 in a taxable_year beginning after with respect to any corporation and there is a nubil within the meaning of sec_382 with respect to such corporation posts-112688-14 then the adjusted_basis of each asset of such corporation immediately after the ownership_change shall be its proportionate share determined on the basis of respective fair market values of the fair_market_value of the assets of such corporation determined under sec_382 immediately before the ownership_change sec_56 provides that the adjusted_basis of any property with respect to which an adjustment under this paragraph applies shall be determined by applying the treatment prescribed in this paragraph taxpayer asserts that although sec_56 requires taxpayer to reduce the adjusted_basis of its pre-change loans for ace purposes there is no provision in sec_56 that specifically requires taxpayer to take that basis_reduction into account when determining taxpayer’s ace bad_debt deduction therefore taxpayer contends that the same amount of bad_debt deduction that is allowable in computing taxable_income and pre-adjustment amti also is allowable in determining ace taxpayer points out that there are a number of specifically enumerated adjustments in sec_56 under which the adjusted_basis of an asset is relevant to the amount of the allowable ace deduction for example sec_56 prescribes special rules in computing depreciation for ace purposes sec_56 generally provides that in computing ace only sec_611 cost_depletion is allowable on property placed_in_service in a taxable_year beginning after date taxpayer asserts that sec_56 requires that the basis adjustments prescribed by sec_56 are only taken into account in applying the other adjustment provisions of sec_56 taxpayer contends that amti is computed by starting with taxable_income and then increasing or decreasing that number by the adjustments and preferences specifically listed in sec_56 through likewise taxpayer contends that ace is computed by starting with pre-adjustment amti and then increasing or decreasing that number only by the specific items listed in sec_56 under taxpayer’s approach all code sections that apply to the computation of taxable_income are taken into account once in determining taxable_income which is the starting point in computing amti once these code sections are taken into account in determining taxable_income they are not taken into account again in modifying taxable_income into amti unless such a reapplication is expressly required by the specific language used in sec_56 through taxpayer rejects the position that to compute amti one must effectively recompute taxable_income taking into account the adjustments and preferences listed in sec_56 through the separate but parallel approach likewise taxpayer rejects the position that ace is computed by recomputing amti taking into account all the adjustments listed in sec_56 the separate but parallel approach under which the basis_reduction of the pre-change loans would have to be taken into account in determining taxpayer’s ace bad_debt deduction taxpayer contends that its position at least in the context of the computation of pre-adjustment amti has been adopted by posts-112688-14 the tax_court the united_states court of federal claims and the united_states_court_of_appeals_for_the_federal_circuit therefore taxpayer asserts that its bad_debt deduction allowed in computing ace must be the same as that allowed in computing taxable_income and amti to determine if taxpayer is correct a brief history of the alternative_minimum_tax may prove helpful history of the evolution of the amt a minimum_tax prior to enacting the first alternative_minimum_tax amt congress enacted the minimum_tax mt in the tax reform act of congress enacted the mt to more equitably allocate the tax burden by imposing a tax on certain tax preference items in certain circumstances see s rep no 91st cong 1st sess the mt tax_base consisted of the sum of a taxpayer's preferences less an applicable deduction multiplied by a flat_tax rate it was imposed in addition to any regular_tax_liability that might be imposed on the taxpayer a variation of this tax continued to apply to corporations until repealed in the tax_reform_act_of_1986 however the mt failed to achieve its goal of preventing high income taxpayers from avoiding most or all of their tax_liability through the use of tax_preferences congress sought to improve upon the mt by transitioning to an amt starting with the tax reform act of the act b act amt the amt which has now completely replaced the mt has evolved through three distinct stages beginning with the act continuing through the tax equity and fiscal responsibility act of tefra and finally reaching its current basic structure in the tax_reform_act_of_1986 the act for noncorporate taxpayers in the act congress supplemented the mt with a limited scope amt in contrast to the mt the first amt was imposed on a tax_base quite similar to regular taxable_income with a few notable exceptions the most significant differences were that no long-term_capital_gain deduction was allowed in computing amti and in certain cases some of a taxpayer’s itemized_deductions were effectively disallowed in computing amti the same net_operating_loss_deduction was allowed in computing regular taxable_income and amti basis_of_property was the same for both regular_tax and amt purposes since its first incarnation in the act the amt has functioned as an alternative to the regular_tax from a purely technical standpoint the code has always imposed amt on a taxpayer only to the extent the taxpayer’s taxable amti multiplied by the appropriate amt tax_rates less certain credits exceeded the taxpayer’s regular_tax posts-112688-14 liability however a taxpayer essentially computes tax_liability on amti and regular_tax_liability on taxable_income and pays the higher amount c tefra amt post-1978 act versions of the amt reveal a trend toward greater differences between how amti and taxable_income are computed in tefra congress repealed the mt for non-corporate taxpayers and replaced it with a revised amt congress generally incorporated the old mt preferences into the computation of amti by causing such amounts to increase amti relative to taxable_income and congress created new preferences either nondeductible or nonexcludable from gross_income in computing amti congress also disallowed in computing amti certain itemized_deductions allowable in computing taxable_income the tefra amt expressly took adjusted_gross_income an intermediate step in the computation of regular taxable_income as its starting point in the computation of amti to determine amti adjusted_gross_income was generally simply increased by specified preferences and only certain itemized_deductions were allowable in computing amti2 like its act predecessor the differences between tefra amti and taxable_income remained permanent in nature serving primarily to increase amti relative to taxable_income this held true even for preferences attributable to accelerated deductions for example in computing tefra amti the code required a taxpayer to treat as a preference the excess of allowable accelerated_depreciation on each sec_1250 property over the amount that would have been allowable on the property using the straight-line method however the code did not provide a taxpayer a later negative adjustment in computing amti when the depreciation on the property that would have been allowable under the straight-line method exceeded that allowable under the accelerated method consistent with the permanent difference scheme tefra continued to use the regular_tax basis_of_property as the basis for computations affecting amti thus if a taxpayer sold a piece of sec_1250 property the basis of which had previously been reduced by accelerated_depreciation deductions tefra required the taxpayer to use the property's regular_tax basis in computing gain_or_loss for purposes of computing amti tefra required this result even though because of the preference for accelerated_depreciation deductions some of the depreciation allowed in computing taxable_income had been disallowed in computing amti the primary exception to this rule was the alcohol_fuel_credit although the amount of this credit was required to be included in gross_income in determining taxable_income it was not includible in amti also throwback trust distributions were not taken into account in determining the tentative_tax imposed on amti however as a practical matter in almost all circumstances the modifications to adjusted_gross_income and disallowance of certain itemized_deductions made amti greater relative to taxable_income posts-112688-14 finally in computing tefra amti congress provided for a separate alternative_tax net_operating_loss atnol deduction in determining the amount of the atnol the tefra amt started with the regular nol and then decreased that number by items not deductible in computing amti consequently the atnol could not be greater than the regular nol but could be less making the tefra atnol a subset of the nol in summary by greatly increasing the number of items treated differently in computing taxable_income and amti congress in tefra further delineated the separateness of amti from taxable_income nevertheless for the most part tefra amti could be described as regular taxable_income increased by items deductible in computing taxable_income but not deductible in computing amti d act amt in the tax_reform_act_of_1986 the act congress repealed the mt for corporate taxpayers and first subjected them to the amt congress also made major modifications to the computation of amti completing its transformation to a type of taxable_income separate from but parallel to regular taxable_income while still providing for permanent differences between amti and taxable_income in the act congress for the first time provided for differences regarding when items of income or deductions are taken into account in computing taxable_income and amti timing differences a difference of paramount importance in properly resolving the issue in this case for example in computing amti the depreciation allowable on an item of tangible_property placed_in_service after date in the early years of the property’s recovery_period generally will be less than the depreciation allowable on such property in computing taxable_income this difference however will reverse in subsequent taxable years when the depreciation allowable in computing amti exceeds that allowable on the property in computing taxable_income to truly reflect differences between when items of income_or_deduction are taken into account in computing amti and taxable_income in the act congress also provided that the basis of the same property could be different for amt and regular_tax purposes in addition with regard to the portion of the amt attributable to timing item sec_3 congress provided for a minimum_tax_credit this credit could be used to reduce regular_tax_liability to the extent it exceeded the amount of tax tentatively imposed on a taxpayer’s amti as reduced by the amt foreign_tax_credit tentative_minimum_tax or tmt the credit generally becomes allowable when as a result of the reversal of prior timing differences the deductions and exclusions from gross_income taken into account in computing amti exceed those allowable in computing taxable_income and this reversal results in regular_tax_liability exceeding tmt the net effect of the mt credit system i sec_3 congress subsequently changed the law to allow corporations a mt credit for all of their amt non- corporate taxpayers for the most part are still limited to mt credits for amt attributable to items other than certain specified exclusion items thus if an item is not specifically defined as an exclusion item a mt credit would be allowable for any amt attributable to that item posts-112688-14 that amt attributable to timing items does not result in a permanent tax increase relative to a tax regime that just included the regular_tax rather amt attributable to timing items simply results in an acceleration of some portion of the regular_tax_liability with the enactment of the act amt one may classify items of income and deduction in one of three ways regarding how such items are taken into account in computing taxable_income and amti items treated the same under both systems items with permanent different treatment under both systems and items taken into account under both systems but with timing differences e act bluebook the bluebook to the act contains the following passage regarding the nature of the act amt structure of minimum_tax as an alternative system --for most purposes the tax_base for the new alternative_minimum_tax is determined as though the alternative_minimum_tax were a separate and independent income_tax system thus for example where a code provision refers to a loss of the taxpayer from an activity for purposes of the alternative_minimum_tax the existence of a loss is determined with regard to the items that are includable and deductible for alternative_minimum_tax not regular_tax purposes in certain instances the operation of the alternative_minimum_tax as a separate and independent tax system is set forth expressly in the code with respect to the passive loss provision for example sec_58 provides expressly that in applying the limitation for alternative_minimum_tax purposes all alternative_minimum_tax adjustments to income and expense are made and regular_tax deductions that are items of tax preference are disregarded in other instances however where no such express statement is made congress did not intend to imply that similar adjustments were not necessary thus for example for alternative_minimum_tax purposes it was intended that sec_1211 limiting capital losses be computed using alternative_minimum_tax basis that sec_263a requiring the capitalization of certain depreciation_deductions to inventory apply with regard to alternative_minimum_tax depreciation_deductions and that sec_265 relating to expenses of earning tax-exempt_income apply with regard only to items excludable from alternative_minimum_taxable_income staff of the joint_committee on taxation general explanation of the tax_reform_act_of_1986 99th cong 1st sess comm print the phrase separate from but parallel to does not appear in the explanation section of any of the official committee reports to the1986 act it appears twice in the present posts-112688-14 law sections of the conference_report to the act the conferees used the phrase to explain the pre-1986 act treatment of the carryover of atnols and amt foreign tax_credits allen v commissioner in 118_tc_1 the petitioners shareholders in an s_corporation claimed targeted jobs credits under sec_51 for and for wages paid to the s corporation’s employees as required by sec_280c the amount of the wage deductions claimed in determining taxable_income for each of the taxable years was reduced by the amount of targeted_jobs_credit generated for that year although no provision in sec_56 through provided for a different treatment in computing amti the petitioners contended that under the separate but parallel method of computing amti no wage deduction reduction applied they reasoned that the purpose of the sec_280c wage deduction reduction was to prevent the taxpayers from getting a double tax_benefit from the same expenditure once as a tax_credit and again as a deduction because the targeted_jobs_credit was not allowable in determining amt liability they asserted that no double tax_benefit was possible in the context of the amt and therefore in determining amti no sec_280c wage deduction reduction applied the commissioner agreed that the computation of the act version of amti required a separate but parallel approach that is rather than determining amti simply by adding to or subtracting items from taxable_income determining act amti requires that taxable_income be recomputed taking into account the adjustments and preferences specified in sec_56 through however because the petitioners had claimed targeted jobs credits and because no provision of sec_56 through allowed sec_280c to be applied differently in computing amti than in computing taxable_income the commissioner contended that the wage reduction limitation also applied in determining amti the commissioner pointed out that in another context involving a credit allowable against the regular_tax but not the amt congress had provided a special rule for computing amti in section of the crude_oil windfall profit tax act of the act congress first provided tax_credits for certain uses of alcohol alcohol fuel credits congress required the amount of any alcohol_fuel_credit earned to be included in gross_income however in the act congress amended sec_55 to exclude the amount of alcohol_fuel_credit earned from inclusion in amti like the targeted_jobs_credit under the act version of the amt the alcohol_fuel_credit could be used to reduce regular_tax_liability but not amt since the adoption of alcohol fuel credits in the act in subsequent amendments to the code taking retroactive technical corrections into account congress had continued to include the amount of such credits earned in gross_income for purposes of computing taxable_income but not amti for the taxable years at issue sec_56 had posts-112688-14 specifically excluded the amount of alcohol_fuel_credit earned from gross_income for purposes of computing amti requiring the amount of a credit to be included in gross_income is quite similar to reducing the amount of a deduction by the amount of credit earned that congress for the act version of the amt continued to provide a statutory rule eliminating the amount of alcohol_fuel_credit earned from amti while providing no special amt rule for purposes of applying sec_280c in the commissioner’s view provided additional evidence that congress intended for the sec_280c wage deduction reduction to also be applied in computing amti in allen the petitioners essentially argued that a separate but parallel computation of amti should be performed as if the amt were the only tax that applied that is as if the regular_tax did not even exist completely independent tax systems in such a universe it would be absurd to reduce a taxpayer’s wage deduction by a credit that did not exist the commissioner asserted that a separate but parallel computation of amti did not require such an approach rather separate but parallel simply required that taxable_income be recomputed taking into account those preferences and adjustments specifically set forth in sec_56 through taking into account the actual facts the petitioners had actually claimed entitlement to a targeted_jobs_credit that would either reduce their regular_tax_liability as a credit or be allowed as a deduction in the future in computing both amti and taxable_income because there was no provision in sec_56 through that allowed sec_280c to be applied any differently in determining amti than it applied in determining taxable_income the wage deduction reduction also applied in determining amti despite the litigating parties’ agreement that determining act amti required a separate but parallel approach albeit disagreeing regarding what that approach entailed the tax_court sua sponte took a different tack to resolve the case in favor of the commissioner after quoting the statutory definition of taxable_income and then amti the tax_court stated from this text we understand explicitly that the base of amti is taxable_income and that this base may be affected by the items described in sec_56 sec_57 and sec_58 sec_55 see generally sec_59 which although not specifically mentioned in sec_55 provides definitions and special rules that apply in the setting of amt as to the meaning of the term taxable_income congress has provided unambiguously and with sweeping breadth that for purposes of this subtitle the term ‘taxable income’ means gross_income see sec_4 the commissioner also cited hightower v commissioner tcmemo_1982_559 a case involving the issue of whether in computing income subject_to self-employment_tax sec_280c requires a taxpayer to reduce its deduction for wages by the amount of new_jobs_credit earned new_jobs_credit reduces a taxpayer’s regular_tax but cannot be used to reduce a taxpayer’s self-employment_tax the court noted that deductions are a matter of legislative grace 292_us_435 and concluded that the language of the applicable statutes required the taxpayer to reduce its deduction for wages in computing income subject_to self-employment_tax by the amount of new_jobs_credit earned posts-112688-14 a for the applicable meaning of the term gross_income minus the deductions allowed by this chapter other than the standard_deduction sec_63 emphasis added we conclude on the basis of our plain reading of the unambiguous text of sec_55 and sec_63 that a computation of amti requires that a taxpayer first compute its taxable_income and then alter that amount by way of an adjustment or an increase to reflect the items described in the remainder of part vi subchapter_a chapter subtitle a part vi sections because sec_280c is a wage-expense limitation that enters into the computation of taxable_income for purposes of sec_63 and sec_280c is not referenced in part vi we conclude naturally that the limitation is reflected in the calculation of amti respondent does not disagree with the parallel tax regime rationale advanced by petitioners respondent invites the court to hold that the systems are parallel in the sense that a taxpayer who has calculated taxable_income must start from scratch in a separate computation of amti both respondent and petitioners rely extensively upon the staff of joint comm on taxation general explanation of the tax_reform_act_of_1986 j comm print general explanation of the act in arguing that the legislative_history under the current amt regime supports the treatment of that regime as a system that is parallel to the regular_tax regime we decline to adopt the parties’ parallel system contention however because as discussed herein the plain and unambiguous text of the statutes and the related legislative_history disproves that contention t c pincite subsequent to allen the united_states court of federal claims affirmed by the united_states_court_of_appeals_for_the_federal_circuit also held that in computing act amti a taxpayer’s amt wage deduction had to be reduced by the amount of targeted_jobs_credit generated by such wages see 57_fedclaims_411 aff d 381_f3d_1156 fed cir according to taxpayer these cases establish that taxable_income constitutes the starting point in computing act amti that number is then mechanically increased or decreased only as precisely specified in sec_56 through this mechanical process does not involve the reapplication of any code section previously applied in determining taxable_income but taking into account the adjustments and preferences specified in sec_56 through if taxable_income is to be increased or decreased as a result of a provision in sec_56 through that increase or decrease must be directly required by that provision without reference to any statutory provision not specified in sec_56 through for example if some provision of sec_56 requires that the adjusted_basis of an asset be determined differently for amt and posts-112688-14 regular_tax purposes that different basis is taken into account only for purposes of applying the other provisions of sec_56 through taxpayer applies a similar analysis in determining ace the starting point in determining ace is pre-adjustment amti that number is then mechanically increased or decreased as precisely specified in sec_56 without regard to any code sections other than sec_56 notwithstanding allen and the other cases cited by taxpayer amti should be determined by recomputing taxable_income taking into account the adjustments and preferences specified in sec_56 through likewise the proper way to determine ace is to recompute pre-adjustment amti taking into account the sec_56 ace adjustments in both cases the process will involve the application of code sections other than those specified in the amt or ace provisions the service’s position in allen the tax_court relied in large part on the unambiguous statutory language defining amti to reiterate sec_55 generally defines the term amti as the taxable_income of the taxpayer for the taxable year-- a determined with the adjustments provided in sec_56 and sec_58 and b increased by the amount of the items of tax preference described in sec_57 contrary to the view expressed by the tax_court in allen we do not regard the above language to be free from ambiguity the language could be interpreted to mean taxable_income is computed de novo taking into account the specified preferences and adjustments or taxable_income as determined for regular_tax purposes is simply increased or decreased by the specified preferences and adjustments much as adjusted_gross_income was simply increased by the specified items in determining tefra amti the act’s introduction of differences between when items of income_or_deduction are taken into account in computing amti versus taxable_income require that interpretation be applied consider the act provisions that define the act atnol sec_56 provides that in computing amti the atnol deduction shall be allowed in lieu of the net_operating_loss_deduction allowed under sec_172 sec_56 generally defines an atnol as follows a post-1986 loss years in the case of a loss_year beginning after date the net_operating_loss for such year under sec_172 shall-- i be determined with the adjustments provided in this section and sec_58 and posts-112688-14 ii be reduced by the items of tax preference determined under sec_57 for such year an item_of_tax_preference shall be taken into account under clause ii only to the extent such item increased the amount of the net_operating_loss for the taxable_year under sec_172 with the exception of the flush language the language used to define an atnol is remarkably similar to the language used in sec_55 to define amti both statutes provide that a well-defined item under the regular_tax system in one case the nol and in the other taxable_income is to be determined with the adjustments provided in sec_56 and sec_58 and is to be reduced in the case of the nol increased in the case of taxable_income by the items of tax preference determined under sec_57 for such year if the unambiguous text of sec_55 requires that amti be computed by mechanically increasing or decreasing taxable_income as specified in sec_56 through it also follows that the atnol is computed by mechanically increasing or decreasing the nol as specified in sec_56 through consider the results this approach can produce for example assume that corporation a and corporation b have the following gross_income and deductions corporation a corporation b gross_income depreciation allowed for regular_tax purposes big_number big_number dollar_figure dollar_figure taxable_income dollar_figure dollar_figure sec_172 defines a net_operating_loss as the excess of the deductions allowed by chapter of the code over the gross_income computed with certain modifications specified in sec_172 assume that none of those modifications apply in the example neither taxpayer’s regular_tax deductions exceed the taxpayer’s regular_tax gross_income thus neither taxpayer has an nol or stated differently each taxpayer’s nol is dollar_figure assume that under sec_56 each taxpayer is entitled to an amt depreciation deduction of dollar_figure if the atnol is computed by starting with the nol zero and subtracting the additional dollar_figure of amt depreciation allowed by sec_56 both a and b will have the same atnol dollar_figure this would be the case even though a and b have the same deductions and a’s gross_income is dollar_figure greater than b’s posts-112688-14 although under the stipulated facts the result achieved for b makes sense this method produces a nonsensical result for a a’s atnol should be dollar_figure amt gross_income of dollar_figure less amt depreciation of dollar_figure such a result properly reflects economic reality which includes the dollar_figure difference in their gross incomes a proper result in all possible scenarios can only be achieved by a start from scratch approach under which the atnol is calculated in the same manner used to calculate the nol modified by taking into account the adjustments and preferences set forth in sec_56 through likewise assume that corporation c has the following gross_income and deductions gross_income dollar_figure depreciation allowed in computing taxable_income big_number taxable_income big_number additional_depreciation allowed in computing amti big_number amti dollar_figure once again for regular_tax purposes c’s nol is zero because c’s regular_tax deductions do not exceed its gross_income if c’s atnol is computed by starting with the nol dollar_figure and subtracting from that number the additional dollar_figure amt depreciation allowed by sec_56 c with have both positive amti of dollar_figure and an atnol of dollar_figure an absurd result we recognize that the goal in interpreting statutes is to determine the true intent of congress and t here is no invariable rule for the discovery of that intention 310_us_534 in american trucking the supreme court made the following observations on statutory construction there is of course no more persuasive evidence of the purpose of a statute than the words by which the legislature undertook to give expression to its wishes often these words are sufficient in and of themselves to determine the purpose of the legislation in such cases we have followed their plain meaning when that meaning has led to absurd or futile results however this court has looked beyond the words to the purpose of the act frequently however even when the plain meaning did not produce absurd results but merely an unreasonable one plainly at variance with the policy of the legislation as a whole this court has followed that purpose rather than the literal words posts-112688-14 id pincite however there must be unequivocal evidence that congress intended a different result than that given by the plain meaning of words used in a statute before it is appropriate to override the plain meaning of those words 89_tc_816 as the above examples illustrate even if the statutory language defining an atnol literally required the atnol to be determined simply by increasing or decreasing the amount of the nol the absurdity of some of the results produced by following that approach most likely would justify an interpretation that deviated from the literal wording of the statute because the provisions defining an atnol may be fairly interpreted as requiring a separate computation of the atnol using the same method as that employed in determining the nol taking into account preferences and adjustments and because to do otherwise can produce absurd results a separate but parallel computation should be employed in determining the amount of the atnol the scenarios discussed above provide the clearest illustrations of how adopting taxpayer’s theory of statutory interpretation may lead to absurd results in determining amti we will not attempt here to illustrate every instance of how taxpayer’s restrictive interpretation would lead to results clearly at odds with the purposes of the amt provisions however taxpayer has focused on the interpretation of an ace provision concerning adjusted_basis therefore we will also focus on adjusted_basis sec_56 provides special rules to determine amt depreciation on tangible_property sec_56 provides in part that the adjusted_basis of any property to which sec_56 applies shall be determined based on the treatment prescribed in sec_56 taxpayer would concede that to determine the amount of amt depreciation on tangible_property that property’s amt adjusted_basis must be used this is because sec_56 in conjunction with sec_56 expressly requires this result however gain_or_loss on the sale_or_other_disposition of property is determined under sec_1001 there is no statutory provision assuming that the general definition of amti is applied in the manner contended for by taxpayer in sec_56 through that expressly requires sec_1001 to be applied separately from its regular_tax application to determine amt gain_or_loss on depreciable tangible_property therefore if taxpayer is correct as was the case under the tefra amt gain_or_loss on the sale_or_other_disposition of depreciable_property is the same for both regular_tax and amt purposes this would be true notwithstanding that prior to the sale substantially more depreciation may have been taken on such property for regular_tax purposes than that deducted in determining amti the senate report to the act provides as follows for all depreciable_property to which minimum_tax adjustments apply adjusted_basis is determined for minimum_tax purposes with reference to the amount of posts-112688-14 depreciation allowed for minimum_tax purposes under the alternative system thus the amount of gain on the disposition of such property will differ for regular and minimum_tax purposes s rep no 99th cong 2d sess the house report to the act provides as follows for all depreciable_property to which minimum_tax adjustments apply adjusted_basis is determined for minimum_tax purposes with reference to the amount of depreciation claimed for minimum_tax purposes under the nonincentive system thus the amount of gain on the disposition of such property will differ for regular and minimum_tax purposes h_r rep no 99th cong 1st sess both the act house and senate reports run counter to taxpayer’s restrictive view of the definition of amti to get the result specified in the legislative_history sec_1001 with respect to gain_or_loss on the sale_or_other_disposition of depreciable tangible_property must be applied once for regular_tax purposes and again for amt purposes taking into account the amt adjusted_basis of the property the intent of congress as expressed in the above-cited legislative_history is statutorily expressed in sec_56 which provides that the adjusted_basis of any property to which certain specified amt adjustments apply shall be determined on the basis of the treatment prescribed by those adjustments similarly in calculating ace taxpayers must determine gain_or_loss under sec_1001 using the ace adjusted_basis of an asset sec_56 is worded similarly to sec_56 and seems to require that the basis of an asset as determined by applying the adjustments under sec_56 be used for all purposes in calculating ace for the same reasons set forth above regarding the calculation of amti taxpayer’s restrictive view makes no sense in light of the statutory language and legislative_history of the act furthermore taxpayer’s restrictive interpretation also frustrates the purpose of the minimum_tax_credit that purposes is to ensure that any amt imposed attributable to timing differences results in a temporary rather than a permanent increase in tax_liability vis-à-vis the cumulative amount of tax imposed under the regular_tax system the house report to the act provides as follows t he committee believes that the present law structure of the alternative_minimum_tax requires modification in certain respects in particular to the extent that tax_preferences reflect deferral rather than permanent avoidance of tax_liability some adjustment is required with respect to years after the taxpayer has been required to treat an item as a minimum_tax_preference and potentially to incur minimum_tax liability with respect to the item absent such an adjustment taxpayers could lose the benefit of certain deductions altogether posts-112688-14 id pincite the report goes on to make clear that the adjustment being referred to is the minimum_tax_credit when a taxpayer pays alternative_minimum_tax the amount of such tax paid ie the net_minimum_tax is allowed as a credit against the regular_tax_liability of the taxpayer in subsequent years however this credit known as the minimum_tax_credit cannot be used to reduce tax below the tentative_minimum_tax in subsequent years for individuals the minimum_tax_credit applies only to minimum_tax liability incurred due to deferral_preferences such as depreciation ie preferences for which the timing rather than the amount of a deduction gives rise to its treatment as a tax preference id pincite taxpayers generally are able to use the minimum_tax_credit to reduce their regular_tax_liability when the net amount_of_deductions attributable to timing items allowed for amt purposes exceeds the amount of such deductions allowed in determining taxable_income thus the minimum_tax_credit generally is allowable when the timing differences reverse for depreciable tangible_property this reversal takes place when the amount of depreciation allowed in determining amti exceeds that allowable in determining taxable_income however if the property is sold prior to being fully depreciated the depreciation timing difference reversal will be incomplete if consistent with taxpayer’s theory the adjusted_basis for gain_or_loss on the sale of the property for both amt and regular_tax purposes is the regular_tax adjusted_basis then gain_or_loss from the sale of the property will be the same in determining both taxable_income and amti in such a case contrary to congressional intent there will be permanent tax increases imposed on the taxpayer as a result of a timing difference although such permanent tax increases can occur if for example an individual taxpayer dies without using all of the taxpayer’s minimum_tax credits in other circumstances where the statutes imposing amt may be fairly interpreted to avoid such a result that interpretation should apply moreover notwithstanding allen since that case was decided the tax_court has not interpreted the provisions defining amti as restrictively as advocated by taxpayer in 126_tc_205 aff’d 492_f3d_618 5th cir the taxpayer exercised incentive stock_options isos under sec_421 the taxpayer was not required to recognize any income on the exercise for regular_tax purposes however for amt purposes sec_56 required the taxpayer to recognize income equal to the difference between the exercise price and the fair_market_value of the stock acquired on the date of exercise the last sentence of sec_56 provides that in determining amti the adjusted_basis of any stock acquired by the exercise of an iso shall be determined taking the required income_recognition into account so under sec_56 the amt adjusted_basis of the stock acquired upon the exercise of the isos was the fair_market_value of the stock posts-112688-14 sec_165 generally provides that if any security including stock in a corporation which is a capital_asset becomes worthless during the taxable_year the loss resulting therefrom shall be treated as a loss from the sale_or_exchange on the last day of the taxable_year this loss is determined under sec_1001 treating the sales_price as zero the stock acquired in merlo became worthless causing the taxpayer to sustain a loss one issue was whether the capital_loss limitations of sec_1211 applied for both regular_tax and amt purposes a second issue was whether the loss that the taxpayer realized on the worthlessness of the shares generated an atnol there is no provision in sec_56 through that expressly requires that sec_1001 be applied separately from how it is applied in determining taxable_income for purposes of determining amt gain_or_loss from the sale_or_exchange of stock however the tax_court took it as a given that the amt loss on the worthlessness of the stock was based on the much greater amt adjusted_basis of the stock see also 127_tc_118 aff’d 544_f3d_471 2d cir different gain_or_loss for regular_tax and amt purposes on sale of stock acquired pursuant to isos 127_tc_184 aff’d 534_f3d_1197 9th cir nondeductible amt capital_loss the only way to achieve this result is to separately apply sec_1001 a separate but parallel approach in determining amti taking into account the amt adjusted_basis as prescribed under sec_56 we also note that the ace regulations specifically require a separate but parallel approach in determining ace sec_1_56_g_-1 provides as follows general_rule for applying internal_revenue_code provisions in determining adjusted_current_earnings -- i in general except as otherwise provided by regulations or other guidance issued by the internal_revenue_service all internal_revenue_code provisions that apply in determining the regular taxable_income of a taxpayer also apply in determining adjusted_current_earnings for example the rules of part v of subchapter_p relating to original_issue_discount and similar matters of the code apply in determining the amount and the timing of any interest_income included in adjusted_current_earnings under this section in applying code provisions however the adjustments of sec_56 and this section are also taken into account for example in applying the capitalization provisions of sec_263a the amount of depreciation to be capitalized is based on the amount of depreciation allowed in computing adjusted_current_earnings finally the example of the application of sec_56 contained in the ace regulations sec_1_56_g_-1 requires that gain_or_loss on the disposition of assets for purposes of determining ace must be based on the adjusted_basis of the assets as determined under sec_56 after setting forth the facts in the example and illustrating how the sec_56 basis modification applies the regulation includes the following sentence l must use these new adjusted bases for posts-112688-14 all purposes in determining adjusted_current_earnings including computing depreciation and any gain_or_loss on disposition thus notwithstanding that there is no provision in sec_56 that expressly requires sec_1001 to be applied separately in determining gain_or_loss for ace purposes such a computation is required under the regulations likewise in determining the amount of its bad_debt deduction in determining ace a taxpayer must use the adjusted_basis of the loans as determined under sec_56 based on the preceding analysis we conclude that to determine the amount of its bad_debt deduction for purposes of computing ace taxpayer must take the basis_reduction required under sec_56 into account case development hazards and other considerations this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions
